     Case 1:20-cr-20617-TLL-PTM ECF No. 1, PageID.1 Filed 12/28/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
                                                        Case: 1:20-cr-20617
                    Plaintiff,
                                                        Judge: Ludington, Thomas L.
v.
                                                        MJ: Morris, Patricia T.
ANGELICA ELVIRA BUSTINZA,                               Filed: 12-28-2020 At 12:04 PM
                                                        INF USA V. BUSTINZA (AT)
                    Defendant.

                                 INFORM AT ION


THE UNITED STATES ATTORNEY CHARGES:

                              (18 U.S.C. §§ 113(a)(4))
                    (Assault While Striking/Beating/Wounding)

On or about December 27, 2020, in the Northern Division of the Eastern District of

Michigan, within Indian country, as defined in 18 U.S.C. § 1151, that is, the Isabella

Reservation, Angelica Elvira Bustinza, a non-Indian, did assault L.M., her intimate

partner, by striking and beating and wounding him, in violation of 18 U.S.C. §

113(a)(4).

Dated: December 28, 2020

MATTHEW SCHNEIDER
United States Attorney

ANTHONY P. VANCE                               ROY R. KRANZ (P56903)
Assistant United States Attorney               Assistant U.S. Attorney
Chief, Branch Offices                          101 First Street, Suite 200
                                               Bay City, Michigan 48708-5747
                                               (989) 895-5712
                                               Roy.Kranz@usdoj.gov
     Case 1:20-cr-20617-TLL-PTM ECF No. 1, PageID.2 Filed 12/28/20 Page 2 of 3




             AFFIDAVIT IN SUPPORT OF INFORMATION AND
                         ARREST WARRANT
                  FOR ANGELICA ELVIRA BUSTINZA

I, Nick Diedrich, being duly sworn, depose and state:

   1. I am an officer with the Bureau of Indian Affairs and have been a law

      enforcement officer for approximately 12 years. During my career I have been

      involved in numerous investigations concerning assaults. The following is

      based on a statement from witnesses and statements from other law

      enforcement officers and individuals.

   2. The information included in this affidavit is provided for the limited purpose of

      establishing probable cause that Angelica Elvira Bustinza committed the

      offenses of Assault by Striking/Beating/Wounding on or about December 27,

      2020, in violation of 18 U.S.C. §§ 13, 1151, 1152, and 113(a)(4) and therefore

      it does not contain all of the facts known to me. Additionally, unless otherwise

      noted, wherever in this affidavit I assert that an individual made a statement,

      that statement is described in substance herein and is not intended to be a

      verbatim recitation of such statement.

   3. On or about December 27, 2020, Angelica Bustinza assaulted his intimate

      partner, L.M., on the Isabella Reservation in Indian country. During that assault,

      according to an independent eye-witness, Bustinza struck L.M. in the face

      multiple times with her hands.
                                                                                         1
     Case 1:20-cr-20617-TLL-PTM ECF No. 1, PageID.3 Filed 12/28/20 Page 3 of 3




   4. Officer Burden from the Saginaw Chippewa Tribal Police observed L.M. to

      have fresh scratches on her face and a bloody nose.

   5. Affiant is aware that L.M. is an Indian and Bustinza is a non-Indian.

   6. Based on the above-described information, there is probable cause to believe

      that on or about December 27, 2020, Angelica Bustinza committed an assault

      by striking/beating/wounding, in violation of 18 U.S.C. § 113(a)(4).



                                                   __________________________
                                                   Nick Diedrich
                                                   BIA

Sworn to before me and signed in my presence
and/orr bby
          y reliable electronic means.


_____________________________
HON.   3$75,&,$70255,6
HON 3$75,&,$      7 0255,6
United States Magistrate Judge




                                                                                     2
